Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 08, 2020 has been entered.
 
Response to Amendment
The amendment entered on September 08, 2020 has addressed the 35 USC 112 rejection set forth in the previous office action.  Claims 1-6 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hammonds (US 2004/0136832 A1) (Hammonds hereinafter), Daby (US 4,312,463 A) (Daby hereinafter) & the applicants Admitted Prior Art (as shown in Figure 3 & as described from Page 11 - Line 6 through Page 14 - Line 17) (AAPA hereinafter).
Regarding Claim 1, Hammonds teaches:  A pump system (10), comprising: 
a first pump (28) for pumping a first component of a mixture (56) to be dispensed (Figure 1); 
a first hydraulic motor (21) operatively connected to said first pump (Figure 1); 
a closed circuit hydraulic fluid flow path (Figure 1), including a hydraulic fluid reservoir tank (52) fluidically connected to said first hydraulic motor (Figure 1); 
a first two-position valve (30) for controlling hydraulic fluid flow into and out from opposite ends of said first hydraulic motor (Figure 1); 
a pump (60), interposed between said hydraulic fluid reservoir tank (52) and said first two-position valve (30), for withdrawing hydraulic fluid from said hydraulic fluid reservoir tank and pumping hydraulic fluid toward said first two-position valve (Figure 1).
Hammonds (specifically the embodiment shown in Figure 1) fails to teach:  a second pump for pumping a second component of the mixture to be dispensed; 
a second hydraulic motor operatively connected to said second pump; 
the hydraulic fluid reservoir tank being fluidically connected to both of the first and second hydraulic motors wherein said first hydraulic motor, operatively connected to said first pump, drives said second hydraulic motor operatively connected to said second pump;
	the first two-position valve being interposed between said first hydraulic motor and said second hydraulic motor and controlling the hydraulic fluid flow between said first hydraulic motor and said second hydraulic motor; and
a second two-position valve operatively associated with said second hydraulic motor for controlling hydraulic fluid flow into and out from opposite ends of said second hydraulic motor as received from said first hydraulic motor so as to permit said second hydraulic motor to operate said second pump when said second two-position valve is disposed at a first position, and to permit hydraulic fluid to be conducted out to said hydraulic fluid reservoir tank when said second two-position valve is disposed at a second position, 
whereby continuous operation of said first and second hydraulic motors permits continuous operation of said first and second pumps for pumping the first and second components to be dispensed.
While Hammonds does teach how their invention can be designed as a pair of hydraulically driven master-slave pumps that are connected in parallel where the operation of the first hydraulic motor drives the second hydraulic motor (see Figure 3), the examiner will only be relying on the embodiment shown in Figure 3 to show it would have been obvious to one of ordinary skill in the art that the hydraulically driven pump shown in Figure 1 could be modified into a pair of pumps where one pump hydraulically drives the other.  
The applicant acknowledges that the structure of the second hydraulic motor & the second two-position valve operatively associated with the second hydraulic motor (as claimed) is known to those having ordinary skill in the art as “a conventional hydraulic motor” (see Page 11 - Lines 6-10).  In the applicants description of the structure & operation of this known conventional hydraulic motor (see Page 11 - Line 6 through Page 14 - Line 17) the applicant describes how the 
So the proposed modification being made is to add the conventional hydraulic motor (as described by the applicant) to the pump assembly as shown in Figure 1 of Hammonds.  PLEASE NOTE that based on the applicants description of the structure & operation of this known conventional hydraulic motor has an inlet port (130) that receives pressurized fluid from the first hydraulic motor & an outlet port (128) that directs the fluid to the reservoir, this would have the conventional hydraulic motor disposed on the recirculation line (38) between the first two-positon valve (30) & reservoir tank (52), see the annotation of Figure 1 below.  The proposed combination would teach having:  a second hydraulic motor operatively connected to said second pump (introduced based on Hammonds teaching of having two hydraulic motors connected in parallel, see Figure 3); 
the hydraulic fluid reservoir tank (52) being fluidically connected to both of the first and second hydraulic motors (the second hydraulic motor would be fluidically connected to the hydraulic fluid reservoir tank through the outlet port (128) as described by the applicant) wherein said first hydraulic motor, operatively connected to said first pump, drives said second hydraulic motor operatively connected to said second pump (this is based on the applicants description of the operation of the conventional second pump AND is also taught by Hammonds in the embodiment shown in Figure 3);
	the first two-position valve being interposed between said first hydraulic motor and said second hydraulic motor and controlling the hydraulic fluid flow between said first hydraulic motor and said second hydraulic motor (see the annotation of Figure 1 below); and
a second two-position valve operatively associated with said second hydraulic motor for controlling hydraulic fluid flow into and out from opposite ends of said second hydraulic motor as received from said first hydraulic motor so as to permit said second hydraulic motor to operate said second pump when said second two-position valve is disposed at a first position, and to permit hydraulic fluid to be conducted out to said hydraulic fluid reservoir tank when said second two-position valve is disposed at a second position (based on the applicants description of the structure & operation of the known conventional second hydraulic motor (see Page 11 - Line 6 through Page 14 - Line 17 of the applicants disclosure)), 
whereby continuous operation of said first and second hydraulic motors permits continuous operation of said first and second pumps for the fluid to be dispensed (see the annotation of Figure 1 below).


    PNG
    media_image1.png
    717
    787
    media_image1.png
    Greyscale

Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Hammonds to have a second hydraulic motor driven by the first hydraulic motor (as taught by Hammonds in Figure 3) where the second hydraulic motor is a conventional hydraulic motor (as described by the applicant).  Adding the second motor would increase the pumping capabilities of Hammonds pump assembly.
However, Daby teaches a master pump (14) & slave pump (10) assembly wherein the master pump has a master motor (134) that hydraulically drives the slave motor (86) of the slave the first pump (14) for pumping a first component of a mixture (16) to be dispensed; and
the second pump (10) for pumping a second component of the mixture (12) to be dispensed.
Hammonds is directed to a master-slave pump assembly that is used to pump a single fluid (see Figure 1).  HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to use the master-slave pump to dispense two different components (as taught by Daby).  This would allow the pump of Hammonds to be utilized in applications that require the pumps to draw two different fluids.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the master-slave pump assembly of Hammonds such that it was used to pump two different fluids (as taught by Daby) since this would allow the pump of Hammonds to be utilized in applications that require the pumps to draw two different fluids.
Regarding Claim 2, Hammonds in view of the Daby & AAPA teaches the invention as disclosed above in Claim 1, wherein Hammonds further teaches:  wherein: 
said pump (60) withdraws hydraulic fluid from said hydraulic fluid reservoir tank (52) and supplies the hydraulic fluid to said first hydraulic motor (21), operatively connected to said first pump (60), through said first two-position valve (30; Figure 1). 
Regarding Claim 3, Hammonds in view of the Daby & AAPA teaches the invention as disclosed above in Claim 1, wherein Hammonds in view of the AAPA further teaches:  wherein: 
a hydraulic fluid outlet of said first hydraulic motor (21) is fluidically connected to a hydraulic fluid inlet (130) of said second hydraulic motor (124) whereby said first hydraulic motor (21), operatively connected to said first pump (28), drives said second hydraulic motor (124) operatively connected to said second pump (104; see the annotation of Figure 1 below). 

    PNG
    media_image2.png
    835
    841
    media_image2.png
    Greyscale

Regarding Claim 4, Hammonds in view of the Daby & AAPA teaches the invention as disclosed above in Claim 1, wherein Hammonds in view of the AAPA further teaches:  wherein: 
said first two-position valve (30) comprises a two-position four-way valve (Figure 1) fluidically connected to said closed-circuit hydraulic fluid flow path such that during a first operative cycle of said first hydraulic motor (21), the hydraulic fluid passes through said two-position, four-way valve and enters a hydraulic fluid inlet of said first hydraulic motor while hydraulic fluid is exhausted from a hydraulic fluid outlet of said first hydraulic motor so as to be conducted toward said second hydraulic motor, whereas during a second operative cycle of said first hydraulic motor, the hydraulic fluid passes through said two-position, four-way valve and enters said hydraulic fluid outlet of said first hydraulic motor while hydraulic fluid is exhausted from said hydraulic fluid inlet of said first hydraulic motor so as to be conducted toward said second hydraulic motor (see the annotation of Figure 1 above).  
Regarding Claim 5, Hammonds in view of the Daby & AAPA teaches the invention as disclosed above in Claim 1, wherein Hammonds in view of the AAPA further teaches:  wherein: 
said first pump comprises a master pump; and 
said second pump comprises a slave pump (see the annotation of Figure 1 above). 
Regarding Claim 6, Hammonds in view of the Daby & AAPA teaches the invention as disclosed above in Claim 1, wherein Hammond in view of the Daby & AAPA further teaches:  wherein: 
said first pump (Hammonds: 28) comprises a catalyst pump for pumping a catalyst component of the mixture (Daby: Column 2 – Lines 16-20); and 
said second pump (AAPA: 104) comprises a resin pump for pumping a resin component of the mixture (Daby: Column 2 – Lines 16-20).  

Response to Arguments
The applicants arguments entered on September 08, 2020 has been fully considered.  The examiner agrees that the amendments would overcome the previous rejection.  HOWEVER, the amendments have modified the scope of the claimed invention thereby necessitating a new grounds for rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746